Citation Nr: 1641992	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from at least July 1971 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of the current claim for a higher rating for erectile dysfunction, the RO took unfavorable rating action on two other claims, concerning the appropriate rating for prostate cancer and service connection for a psychiatric disorder, and the Veteran appealed those decisions.  However, a September 2014 RO rating decision satisfied the appeals concerning those decisions, and so they are no longer on appeal.  

The Veteran failed to appear for a Board hearing in July 2016.  Accordingly, his hearing request is deemed withdrawn.


FINDING OF FACT

The veteran does not have penis deformity.  


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, Part 4, 4.31, 4.115b, Diagnostic Code 7522 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a compensable rating for his service-connected prostate-cancer associated erectile dysfunction, which is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 provides for a 20 percent rating for penis, deformity, with loss of erectile power.  

The preponderance of the evidence of record including the Veteran's recent statements indicate that he does not have penis deformity.  His statement in June 2010 that no deformity can be seen is probative in this regard.  He appeals for a finding of deformity, however, as he feels his private area is internally deformed.  He has described symptoms of erectile dysfunction that he has and how they are troubling to him.  The provisions of Diagnostic Code 7522 contemplate readily visible deformity for a compensable rating, however.  There is no basis for a compensable award under Diagnostic Code 7522 based on the claimed internal deformity.  

The Veteran argued in his VA Form 9 that requiring a deformity for a compensable rating distracts from the fact that he had prostate cancer and that the prostate cancer caused him to be impotent.  The Board notes that the Veteran is service-connected for prostate cancer and that he is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  38 C.F.R. § 4.14.

The Board has considered all of the evidence including the detailed lay statements from the Veteran and others about the symptoms and severity of his disability.  His statements and the rest of the evidence, however, do not show the level of disability necessary for erectile dysfunction to warrant a compensable rating under Diagnostic Code 7522.  As the preponderance of the evidence indicates that the Veteran does not have penis deformity with loss of erectile power, a noncompensable rating is assigned pursuant to 38 C.F.R. § 4.31.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected erectile dysfunction.  The symptoms and impairment which can be caused by it are specifically contemplated by the schedular rating criteria, as they compensate for penis deformity with loss of erectile power.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected erectile dysfunction has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the disability at issue.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his several years of honorable service, understands that the Veteran has symptoms of erectile dysfunction that trouble him, which he has described, and sympathizes with him in this regard.  The Board regrets that a more favorable outcome could not be reached.  


ORDER

A compensable rating for erectile dysfunction is denied.


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


